Citation Nr: 0720005	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefit sought on 
appeal.

In March 2005, the Board affirmed the denial.  The veteran 
appealed to the United States Court of Appeals for Veteran's 
Claims (Court).  In a July 2006 Memorandum Decision, Judge 
Hagel vacated the March 2005 Board decision and remanded the 
veteran's claim for readjudication consistent with the 
Court's decision.  In March 2007, the claim was returned to 
the Board where the undersigned determined that a VHA opinion 
was necessary prior to rendering a decision on the merits of 
the veteran's claim.  A tentative opinion was rendered in May 
2007.

The appeal is REMANDED to the AOJ (Agency of Original 
Jurisdiction) via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.

REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

As noted in the Introduction, in March 2007, the Board 
requested a medical specialist's opinion in infectious 
diseases prior to rendering a decision on the merits of the 
veteran's claim.  In May 2007, the Chief of the Infectious 
Disease Clinic at the VA Maryland Health Care System, 
Baltimore Medical Center, reviewed the claims folder and 
indicated that prior to rendering an opinion further 
documentary evidence was necessary.  

Specifically, the physician indicated that records from the 
veteran's December 1983 hospitalization for alcoholism at the 
VA Medical Center in Canandaigua, New York, must be obtained 
prior to an opinion being rendered.  The physician further 
indicated laboratory records containing quantitative or 
qualitative Hepatitis C viral RNA polymerase chain reaction 
assays must be obtained before any opinion with regard to 
service connection could be provided.  The physician 
indicated these tests were routinely used in clinical 
practice by 1997.  

Upon further review of the claims folder, it appears the 
veteran began treating with Dr. Antignano in 1992.  A letter 
from that physician accompanying the submission of some 
records on the veteran indicates that the veteran had an 
extensive chart and that only highlights were mailed.  He 
also noted the veteran's primary care physician would have 
disability information.  The record shows his family 
physician as Dr. Brorein.

The veteran underwent treatment at Strong Memorial Hospital 
beginning in March 2001.  

Upon remand, the AOJ must obtain the December 1983 VA 
hospitalization report, and laboratory records from Dr. 
Antignano and Strong Memorial Hospital from 1992 to the 
present.  38 C.F.R. § 3.159(c)(1), (2).  All requests for 
records must be clearly documented in the veteran's claims 
folder.  The AOJ must also associate all responses, to 
include a negative response, with the claims file.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  It does not appear the veteran received notice 
consistent with the provisions of Dingess.  Thus, this claim 
must be remanded for corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that advises the veteran that 
a disability rating and effective date 
will be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should obtain records from 
the veteran's December 1983 
hospitalization at the VA Medical Center 
in Canandaigua, New York, to include a 
search of retired records if necessary.  
All requests for records and the 
responses must be associated with the 
claims folder.  If the records are 
unavailable, the RO should determine 
whether further attempts to obtain the 
records would be futile, and the veteran 
notified of the inability to obtain the 
records.

3.  The AOJ should request laboratory 
records containing quantitative or 
qualitative Hepatitis C viral RNA 
polymerase chain reaction assays from 
1992 to the present from Strong Memorial 
Hospital, after securing the appropriate 
release from the veteran.  All requests 
for records and the responses must be 
associated with the claims folder.  If 
the records are unavailable, the veteran 
should be notified of the inability to 
obtain the records.

4.  The AOJ should request all records 
from Dr. Antignano, to specifically 
include laboratory records containing 
quantitative or qualitative Hepatitis C 
viral RNA polymerase chain reaction 
assays from 1992 to the present, after 
securing the appropriate release from the 
veteran.  All requests for records and 
the responses must be associated with the 
claims folder.  If the records are 
unavailable, the veteran should be 
notified of the inability to obtain the 
records.

5.  The AOJ should request all records 
from Dr. Brorein, from discharge from 
service to the present, after securing 
the appropriate release from the veteran.  
All requests for records and the 
responses must be associated with the 
claims folder.  If the records are 
unavailable, the veteran should be 
notified of the inability to obtain the 
records.

6.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  Appropriate time is to be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



